Third District Court of Appeal
                                  State of Florida

                              Opinion filed April 10, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D18-1872
                            Lower Tribunal No. 05-12216
                                ________________


                               Phillipp Troy Moise,
                                       Appellant,

                                           vs.

                               The State of Florida,
                                       Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Jose Fernandez,
Judge.

         Phillipp Troy Moise, in proper person.

         Ashley Moody, Attorney General, for appellee.


Before SALTER, and LINDSEY, JJ., and LEBAN, Senior Judge.

         PER CURIAM.
      We affirm and write only to commend the trial judge on his thorough and

detailed order denying defendant’s verified petition for habeas corpus entered

below.

      Affirmed.




                                      2